Citation Nr: 0902075	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  03-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.   Entitlement to service connection for a left hip 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The record at present indicates that the veteran served on 
active duty from April 1995 to April 2001, with prior active 
service totaling four years, two months, and twenty-two days 
and inactive service of five years, three months, and nine 
days.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, when, in pertinent part, the 
Board remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, through the VA's 
Appeals Management Center (AMC) in Washington, DC, the issues 
of the veteran's entitlement to service connection for 
bilateral hip and knee disorders.  The primary purposes of 
such remand were to comply with the VA's duties to notify and 
assist, obtain missing service medical records, facilitate 
the conduct of a VA medical examination, and readjudication 
of the appellate issues.  Following the AMC's attempts to 
complete the requested actions, the case has been returned to 
the Board for further review.  

Notice is taken that during the pendency of the instant 
appeal, the veteran relocated to Alaska and, thus, his claims 
folder is within the jurisdiction of the VA's RO in 
Anchorage, Alaska.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran requests further remand of this matter based on 
conflicting opinions offered by a VA physician in January 
2008 as to the relationship between claimed hip and knee 
disorders and his periods of military service, and the Board 
concurs.  He correctly points out that the VA examiner in 
early 2008 offered an opinion, in effect, that there was at 
least a 50 percent probability that a diagnosed disorder of 
either hip or knee had its onset during periods of active 
duty service from October 1985 to October 1989 and from April 
1991 to April 2001, or was otherwise related thereto.  The 
same examiner in the examination report of January 2008 also 
opined that the veteran's hip and knee problems were not 
caused or a result of military service.  Further 
clarification from the VA examiner is thus in order.  

On remand, the AMC was to obtain service medical records for 
all periods of service, including missing records from a 
period of service from October 1985 to October 1989.  The AMC 
appears to have contacted the National Personnel Records 
Center (NPRC) in order to obtain the records in question, 
although the NPRC noted in its June 2006 response that it did 
not have the records in question and the AMC was referred 
elsewhere.  Later in June 2006, the AMC attempted contact 
with the U.S. Army Human Resources Command, AHRC-PAR, in St. 
Louis, Missouri, which provided, without elaboration, a copy 
of official corrections to the veteran's Department of 
Defense (DD) Form 214, Certificate of Release or Discharge 
from Active Duty, with corrections indicating that he had 
served on active duty from April 5, 1995, to April 5, 2001, 
with prior active service totaling four years, two months, 
and twenty-two days, as well as inactive service totaling 
five years, three months, and nine days.  

Notwithstanding the clarification provided, there remain 
absent from the record virtually all service medical records 
compiled prior to the veteran's entrance onto active duty in 
April 1995.  Inasmuch as the DD 214 for the period of service 
in the 1980s and the revisions to the DD 214 for the second 
period of service reflect a differing record as to the total 
time served in the earlier period, the need for clarification 
of the exact dates of the period of active duty served during 
the 1980s and to obtain a complete set of service medical 
records for that period remains.  The failure to accomplish 
the actions directed by the Board in its June 2006 remand 
represents a violation of the holding in Stegall v. West, 11 
Vet.App. 268, 270-71 (1998), and the Board is thus compelled 
to remand this matter for corrective action.  

Accordingly, this case is REMANDED for the following actions:

1.  Verify the exact dates of each and 
every period of active duty served by the 
veteran.  

2.  Obtain for inclusion in the record a 
complete set of service medical records 
for each and every period of active duty 
served by the veteran prior to April 
1995.  Efforts to obtain these and any 
other Federal records must continue until 
the RO or AMC determines that the records 
sought do not exist or that further 
efforts to obtain same would be futile, 
and, if it is so determined, then 
appropriate notice under 38 C.F.R. 
§ 3.159(e) must be provided to the 
veteran and he must then be afforded an 
opportunity to respond.

3.  Once the actions requested in 
indented paragraphs one and two above are 
completed in full, then and only then 
should the report of a VA medical 
examination/ opinion, dated June 26, 
2008, as prepared by R. W. Sowa, M.D., be 
returned to Dr. Sowa for the preparation 
of an addendum to his earlier report.  If 
Dr. Sowa is unavailable, or in the event 
that he wishes to further examine the 
veteran, the veteran should be accorded 
an additional VA medical examination for 
evaluation of the nature and etiology of 
his claimed bilateral hip and knee 
disorders.  The veteran's claims file 
must be furnished to Dr. Sowa or his 
designee for use in the study of this 
case.

Ultimately, Dr. Sowa or his designee is 
asked to clarify his earlier opinion as 
to the relationship between the claimed 
hip and knee disorders to the veteran's 
period(s) of service.  To that end, he or 
his designee is asked to provide a 
medical opinion as to the following:

Is it at least as likely as not 
that any currently diagnosed 
disorder of either hip or knee 
had its onset during the 
veteran's periods of active 
duty from October 1985 to 
October 1989, or as otherwise 
referenced, and from April 1995 
to April 2001, or is otherwise 
related thereto?

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the examiner 
should so indicate in the prepared 
examination report.

4.  Lastly, the veteran's claims of 
entitlement to service connection for 
disorders of the hips and knees should be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
T he purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




